UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6471


ANTONIO C. MONROE,

                    Plaintiff - Appellant,

             v.

DENNIS J. RIVET, II, M.D., Surgeon, Medical Doctor,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:18-cv-00852-JAG-RCY)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio C. Monroe, Appellant Pro Se. Kimberly Ann Satterwhite, HERBERT &
SATTERWHITE PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio C. Monroe appeals the district court’s order granting Defendant summary

judgment in Monroe’s 42 U.S.C. § 1983 action alleging Defendant was deliberately

indifferent to Monroe’s serious medical needs. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Monroe’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2